Citation Nr: 0122838	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The appellant had recognized guerilla service from May 1943 
to May 1945 and regular Philippine Army service from May 1945 
to March 1946.  

The current appeal arose from an April 2001 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  

The RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to basic eligibility for VA nonservice-connected disability 
pension benefits.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applied to the reopening of claims that were disallowed 
for any reason, including those closes for establishing 
status as a claimant.  See D'Amico v. West, 209 F.3d 1322, 
1326-1327 (Fed. Cir. 2000).

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.



FINDINGS OF FACT

1.  In November 2000 the Board denied the claim for basic 
eligibility for VA nonservice-connected pension benefits.  

2.  Additional evidence submitted since the November 2000 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final November 2000 determination 
wherein the Board denied the claim of entitlement to basic 
eligibility for VA nonservice-connected pension benefits is 
not new and material, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).



When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans, supra.  


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In order 
to establish basic eligibility for non-service connected VA 
disability pension benefits, it is required, in part, that 
the claimant have active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), 1521.

The period of World War II extends from December 7, 1941 
through December 31, 1946, inclusive.  If the veteran was in 
service on December 31, 1946, continuous service before July 
26, 1947, is considered World War II service.  38 C.F.R. 
§ 3.2(d).

The service requirements are met if the veteran served in the 
"active military, naval, or air service" for 90 days or 
more during a period of war served during a period of war and 
was discharged or released from such service for a service-
connected disability; served for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or served for an aggregate of 90 days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.3(a)(3).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. 
§ 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to 
nonservice-connected VA disability pension benefits.  Id; 
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, the 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: 1) the evidence is a document 
issued by the service department; 2) the document contains 
needed information as to length, time, and character of 
service; and 3) in the opinion of VA, the document is 
genuine, and the information contained therein is accurate.  
38 C.F.R. § 3.203(a).


The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  

Further, "service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed forces."  
Duro and Venturella, both supra; see also Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).

The appellant had recognized guerilla service from May 1943 
to May 1945 and regular Philippine Army service from May 1945 
to March 1946 as verified by the United States Army service 
department.  

The appellant has submitted various medical bills, which are 
not relevant to the matter of basic eligibility for pension 
benefits.  He has also submitted statements from some 
Philippine military officers in regard to his service.  
However, they can not establish that the appellant's service 
meets the legal requirements for basic entitlement to 
pension.  


Factual Background

In the November 2000 decision, the Board noted that in 
support of his claim, the appellant argued that he had served 
with USAFFE Guerilla units and with the regular Philippine 
Army, that he is a naturalized US citizen, and that, in his 
opinion and belief, his military service meets the 
requirements for pension benefits.  He has also submitted a 
copy of a Certificate of Naturalization issued to him in 1998 
by the US Immigration and Naturalization Service and a copy 
of a document in regard to the Filipino World War II Veterans 
Naturalization Act of 1990.   


In denying the veteran's claim, the Board provided the 
veteran with the following analysis: "It is well established 
that service such as has been verified for the appellant is 
not qualifying service for nonservice-connected pension 
benefits and that naturalization does not establish a basis 
for such benefits.  See Fazon v. Brown, 9 Vet. App. 319 
(1996).  

In fact, in that case the Court noted that the determinative 
factor for entitlement to VA nonservice-connected pension 
benefits is not citizenship but the type of service.  The 
appellant's type of service simply does not meet the 
requirements of active military service for VA pension 
benefits, regardless of his citizenship at the time of 
service or now.  

Despite the appellant's argument that his military service 
should entitle him to VA pension benefits, the Board is bound 
by the service department's findings and the applicable legal 
criteria.  As the appellant does not have the requisite 
service for basic eligibility for nonservice-connected 
pension benefits as required by law, there is no legal basis 
for allowing the claim.  The law is dispositive of this issue 
and the appeal is denied due to the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426,430 (1994)."  

The evidence submitted since the previous Board denial of 
entitlement to basic eligibility for VA nonservice-connected 
pension benefits is reported in pertinent part below.

In a February 2001 statement added to the record on March 8, 
2001, the appellant sought to reopen his claim for 
entitlement to nonservice-connected disability pension 
benefits.  

In July 2001, the appellant resubmitted service documents 
reflecting his dates of service, his marriage certificate, 
and a medical certificate by a VA physician dated in June 
2001.  


Analysis

Preliminary Matter:  Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of the VCAA.  The amendments 
pertaining to new and material evidence, however, are only 
applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. Part 3).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to his 
new law.  VA has already met all obligations to the appellant 
under this new law.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In addition, by virtue of the RO's notices and rating 
determination, including the Statement of the Case (SOC) 
issued during the pendency of the appeal, the appellant was 
given adequate notice of the pertinent regulations pertaining 
to his claim for basic eligibility for nonservice-connected 
pension benefits.  He was also given the opportunity to 
present argument and evidence in support of his claim, and 
the record shows that he did in fact present contentions and 
evidence.  38 U.S.C.A. § 5103 (West Supp. 2001).  

New and Material Evidence

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, supra.  Under Evans, 
evidence is new if not only previously of record and is not 
merely cumulative of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the November 2000 determination.  The evidence 
presented since the November 2000 Board decision includes 
statements by the appellant, duplicates of service records 
reflecting his dates of service, his marriage certificate and 
a June 2001 statement by his physician at the VA facility in 
Fort Harrison, Montana.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of basic eligibility for nonservice-connected pension 
benefits.  38 C.F.R. § 3.156(a).

While the appellant has submitted statements contending that 
he met the basic eligibility requirements for nonservice-
connected pension benefits that were not previously of 
record, such statements are not new because they duplicate 
his previous contentions which were of record at the time of 
the November 2000 Board decision.  Such statements are 
therefore cumulative and not new.  Smith, supra.

The medical evidence (the June 2001 physician's statements) 
and the appellant's marriage certificate were not already on 
file.  However, they are not material because they bear no 
relevance to the issue in this case.  

Such evidence does not bear directly and substantially upon 
the matter under consideration; that is, basic eligibility 
for nonservice-connected pension benefits.  Such an issue 
turns on the nature of the appellant's military service, not 
his medical condition.  Such evidence is therefore not 
material to the claim.  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen his claim 
of entitlement basic eligibility for nonservice-connected 
pension benefits. 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim for basic eligibility for nonservice-
connected pension benefits, the claim is not reopened. 
Accordingly, the Board's analysis must end here. Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to basic eligibility for 
nonservice-connected pension benefits, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

